 

Exhibit 10.4

 

TRIPADVISOR, INC.

EXECUTIVE SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

 

Introduction

TripAdvisor, Inc. hereby establishes the TripAdvisor, Inc. Executive Severance
Plan and Summary Plan Description (the “Plan”) for the benefit of certain
employees of TripAdvisor, Inc. and its subsidiaries (collectively, the
“Company”). The purpose of the Plan is to provide certain designated employees
with benefits in the event that the employee’s employment is terminated under
circumstances entitling the employee to such benefits, as described herein. The
Plan is an unfunded welfare benefit plan for a select group of management or
highly compensated employees that is intended to qualify for the exemptions
provided in ERISA Sections 201, 301 and 401 and Department of Labor Reg.
§2520.104-24. This Plan supersedes all prior policies and practices of the
Company with respect to severance or separation pay for participating employees
whose employment is terminated on or after the Effective Date (as defined
below).

1.Definitions.

1.1.“Administrator” refers to TripAdvisor, LLC, which shall be the administrator
of the Plan as defined in Section 3(16) of ERISA and shall have responsibility
for general administration of the Plan and carrying out its provisions.

1.2.“Affiliate” means, with respect to any specified Person, another Person that
directly or indirectly Controls or is Controlled by or under common Control with
the Person specified.

1.3.“Affiliated Holders” means, with respect to any specified natural Person,
(i) such specified natural Person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(ii) the estate, legatees and devisees of such specified natural person and each
of the Persons referred to in clause (i) of this definition, and (iii) any
company, partnership, trust or other entity or investment vehicle Controlled by
such specified natural person or any of the Persons referred to in clause (i) or
(ii) of this definition or the holding of which is for the primary benefit of
such specified natural person or any of the persons referred to in clause (i) or
(ii) of this definition.  

1.4.“Base Salary” means the Participant’s annual base salary rate in effect on
his or her Termination Date.

1.5.“Benefits” or “Severance Benefits” means benefits (including payments)
provided to Participants pursuant to Section 3 of the Plan (including Medical
Benefits) on account of termination from the Company under circumstances set
forth in this Plan.

1.6.“Board” means the Board of Directors of TripAdvisor, Inc.

1

 

--------------------------------------------------------------------------------

 

1.7.“Cause” means: (i) “Cause” as defined in any Employment Arrangement to which
the applicable Participant is a party; or (ii) if there is no such Employment
Arrangement or if it does not define Cause, (A) the willful or gross neglect by
a Participant of his or her employment duties; (B) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Participant; (C) a material breach by Participant of any fiduciary duty owed to
the Company; or (D) a material breach by Participant of any nondisclosure,
non-solicitation or non-competition obligation owed to the Company; in each
case, such determination to be made by the Administrator in its sole
discretion.  

1.8.“Change in Control” shall mean the occurrence of any of the following
events:

(i)The acquisition by any Person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than Liberty TripAdvisor Holdings, Inc. and its Affiliates, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of equity securities of TripAdvisor, Inc. or its successor
(“TripAdvisor”) representing more than 50% of the voting power of the then
outstanding equity securities of TripAdvisor entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition by TripAdvisor,
(B) any acquisition directly from TripAdvisor, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by TripAdvisor
or any corporation controlled by TripAdvisor, or (D) any acquisition pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (iii);
or

(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by TripAdvisor’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of TripAdvisor or the
purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of the
then outstanding combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (or equivalent governing
body, if

2

 

--------------------------------------------------------------------------------

 

applicable) of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns
TripAdvisor or all or substantially all of TripAdvisor’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Voting Securities, (B) no Person (excluding Liberty
TripAdvisor Holdings, Inc., and its Affiliates, any employee benefit plan (or
related trust) of TripAdvisor or such entity resulting from such Business
Combination) will beneficially own, directly or indirectly, more than a majority
of the combined voting power of the then outstanding voting securities of such
entity except to the extent that such ownership of TripAdvisor existed prior to
the Business Combination and (C) at least a majority of the members of the board
of directors (or equivalent governing body, if applicable) of the entity
resulting from such Business Combination will have been members of the Incumbent
Board at the time of the initial agreement, or action of the Board, providing
for such Business Combination; or

(iv)Approval by the stockholders of TripAdvisor of a complete liquidation or
dissolution of TripAdvisor.

1.9.“Class” means the classification of a Participant, which determines the
amount of Benefits to which the Participant is entitled under the Plan, as
follows:

(a)“Class 1” consists solely of the Chief Executive Officer of TripAdvisor,
Inc.  

(b)“Class 2” consists of (i) Senior Vice Presidents of the Company based on the
internal job profile designations in the Company’s HRIS system; and (ii) other
employees of the Company whom the Administrator has designated as Class 2.

(c)“Class 3” consists of (i) Vice Presidents of the Company based on the
internal job profile designations in the Company’s HRIS system; and (ii) other
employees of the Company whom the Administrator has designated as Class 3.

1.10.“Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board may from time to time designate.

1.11.“Control” or “Controlled by” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies, or
the dismissal or appointment of the management, of TripAdvisor, Inc., whether
through the ability to exercise voting power, by contract or otherwise.  

1.12.“Effective Date” means August 7, 2017.

1.13“Employment Arrangement” means any employment agreement or offer letter
between the Participant and the Company.

1.14.“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

3

 

--------------------------------------------------------------------------------

 

1.15.“Good Reason” means, without the Participant’s prior written consent: (i) a
material reduction in the Participant’s annual base salary from the annual base
salary then in effect for such Participant, (ii) a relocation of the
Participant’s principal place of business more than 35 miles from the location
of the principal place of business from which Participant works, or (iii) a
material and demonstrable adverse change in the nature and scope of the
Participant’s duties. In order to invoke a termination of employment for Good
Reason, the Participant must provide written notice to the Company of the
existence of one or more of the conditions described in clauses (i) through
(iii) within 90 days following the Participant’s knowledge of the initial
existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order for such termination of employment to constitute a termination of
employment for Good Reason.

1.16.“Medical Benefits” refers to the amount equal to the premiums required to
continue the Participant’s and the Participant’s dependents’ participation in
any medical plan (including dental or vision but not including any flexible
spending account) in which the Participant was participating at the Termination
Date.  

1.17.“Participant” refers to any employee of the Company or any Subsidiary or
Affiliate thereof who is eligible for Benefits under this Plan pursuant to
Section 2 below.  

1.18.“Permitted Holders” means any one or more of (i) Liberty TripAdvisor
Holdings, Inc. (“Liberty”), (ii) a successor of Liberty, (iii) John C. Malone or
Gregory Maffei, (iv) each of the Affiliated Holders of the Persons referred to
in clause (iii) of this definition, and (v) any Affiliates of one or more of the
Persons referred to in clauses (i), (ii), (iii), or (iv) of this definition.

1.19.“Person” means any natural person, company, corporation, limited liability
company, trust, joint venture, association, partnership, governmental authority
or other entity.

1.20.“Resulting Voting Power” shall mean the outstanding combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors (or equivalent governing body, if applicable) of the
entity resulting from a Business Combination (including, without limitation, an
entity which as a result of such transaction owns TripAdvisor, Inc. or all or
substantially all of the assets of TripAdvisor, Inc. either directly or through
one or more Subsidiaries).

1.21.“Section 409A” means Section 409A of the Internal Revenue Code, and all
Treasury regulations or other authoritative administrative guidance promulgated
by the Internal Revenue Service pursuant to such section.

1.22.“Separation and General Release Agreement” means a legally binding
document, in a form as may be generally used by the Company from time to time,
that includes, without limitation, (i) a general release of claims and
non-disparagement covenant in favor of the Company and related persons and
entities and (ii) reaffirmation of the Participant’s obligations

4

 

--------------------------------------------------------------------------------

 

under the Participant’s nondisclosure, developments and noncompetition agreement
with the Company. Whether or not a Participant chooses to sign the Separation
and General Release Agreement shall be at his or her discretion.

1.23.“Subsidiary” or “Subsidiaries” means any corporation, partnership, joint
venture, limited liability company or other entity during any period in which at
least 50% voting or profits interest is owned, directly or indirectly, by
TripAdvisor, Inc. or any successor to TripAdvisor, Inc.

1.24.“Target Bonus” means the Participant’s annual target bonus as established
by the Company in connection with the Company’s short-term incentive program and
in effect on the Termination Date.

1.25.“Termination Date” means the final day of employment with the Company.

2.Eligibility for Benefits.

2.1.General Eligibility. The Company has determined that certain employees of
the Company shall be eligible to participate in the Plan. The Company shall
advise each Participant of his or her participation in the Plan. Except as
otherwise provided in the Plan, a Participant is entitled to Benefits under the
Plan in the event of a termination by the Company without Cause or by the
Participant for Good Reason in connection with a Change in Control; provided the
Participant has executed a non-competition, non-solicitation, confidential
information and proprietary rights agreement in a form acceptable to the Company
as determined by the Administrator, and the Participant signs and does not later
revoke a Separation and General Release Agreement.  

2.2.Exclusions. A Participant is not eligible for Benefits if:

(a)Participant voluntarily resigns (other than for Good Reason in connection
with a Change in Control), including a resignation that occurs after the
Participant has been advised by the Company that he or she will be terminated
but before the effective date of such termination;

(b)Participant has ceased to be a Participant as defined by the Plan;

(c)Employment of the Participant terminates by reason of death;

(d)Participant is entitled to long-term disability benefits from the
Company-sponsored long-term disability plan as of the date the involuntary
termination would have occurred had the individual been actively at work on such
date;

(e)Participant has notified the Company of his or her intent to retire from the
Company prior to the date the Company notified the Participant of his or her
involuntary termination;

(f)Participant fails to return to work immediately following the conclusion of
an approved leave-of-absence;

5

 

--------------------------------------------------------------------------------

 

(g)Participant is terminated for, or on account of, Cause; or

h)The Company determines that the payment of benefits under the Plan in
connection with such termination of employment would be inconsistent with the
intent and purposes of the Plan.

2.3.Other Benefits.  

(a)Notwithstanding anything herein to the contrary, the Participant and Company
acknowledge and agree that in the event of any conflict or inconsistency between
the terms of any Employment Arrangement and the terms of this Plan, whichever
term is more beneficial to the Participant (including, for example, the amount
of Benefits) between this Plan and the Employment Arrangement shall prevail and
the amount of Benefits paid to the Participant shall be capped at the amounts
provided by such prevailing terms.   In no event shall Participant be entitled
to the same type of benefits under both this Plan and any Employment Arrangement
for the same event or qualifying termination.  

(b)To the extent that any federal, state, or local law, including, without
limitation, so-called “plant closing” laws, or the Worker Adjustment and
Retraining Notification act (“WARN Act”), requires the Company to provide
benefits of any kind to an employee because of that employee’s involuntary
termination or similar event, the Benefits provided under this Plan shall be
reduced as determined by the Administrator to the extent of any such other
benefits.  

(c)To the extent that any non-U.S. law requires the Company to provide benefits
of any kind to an employee or imposes terms more favorable than the terms of the
Plan in connection with the employee’s involuntary termination or similar event,
the Participant shall be entitled to the better of such mandatory benefits or
terms and the Benefits provided under this Plan, without duplication.  To the
extent the Company pays any benefits to a non-U.S. Participant outside the Plan
in connection with the Participant’s involuntary termination or similar event,
such payments shall be reduced by any Benefits available to such Participant
under the Plan.

(d)The Company intends for the Benefits provided under this Plan to satisfy any
and all statutory obligations which may arise out of an employee’s involuntary
termination (including, for the avoidance of doubt, notice or pay in lieu of
notice), and the Administrator shall so construe and implement the terms of this
Plan.

3.Amount and Form of Benefits.

3.1. Termination Not in Connection with a Change in Control.  

(a)Subject to the remaining provisions of this Plan, a Participant whose
employment is terminated by the Company without Cause more than three months
prior to a Change in Control or more than twelve months following a Change in
Control shall be entitled to Benefits equal to (x) an amount equal to the
Participant’s Base Salary as of the Termination Date for the Base Period
described below, paid in the form of Salary

6

 

--------------------------------------------------------------------------------

 

Continuation (defined below), based upon the Participant’s Class on the
Termination Date, plus (y) Health Care Continuation (defined below) for the
Medical Period described below, based upon Participant’s Class at the
Termination Date.  

 

Class

Base Period

Medical Period

Class 1

18 months

18 months

Class 2

12 months

12 months

Class 3

6 – 9 months*

6 – 9 months*

*For Participants in Class 3, Benefits shall be calculated at a rate of one
month for every full year of service to the Company, subject to a minimum of 6
months and a maximum of 9 months.   Thus, for purposes of illustration, if a
Participant was employed by the Company for 4 ½ years as of the Termination
Date, then the Base Period and Medical Period will be 6 months.  If a
Participant was employed by the Company for 7 ½ years as of the Termination
Date, then the Base Period and Medical Period will be 7 months.  If a
Participant was employed by the Company for 9 years or more as of the
Termination Date, then the Base Period and Medical Period will be 9 months.  

(b)Except as otherwise provided in Section 3.5, “Salary Continuation” means that
the Company shall continue to pay Participant’s Base Salary at the rate in
effect on the Termination Date during the Base Period provided in Section 3.1(a)
above.  The first payment of Salary Continuation shall be paid within sixty (60)
days after the Termination Date provided Participant timely executes the
Separation and General Release Agreement and the period during which the
Separation and General Release Agreement may be revoked expires without
revocation.  The Salary Continuation Benefits shall be paid on the Company’s
regular payroll dates; provided, however, that if the sixty (60) day period
begins in one calendar year and ends in a second calendar year, the first
payment of Salary Continuation shall be paid in the second calendar year.  In
the event the Participant misses one or more regular payroll periods between the
date of termination and the first Salary Continuation payment, the first Salary
Continuation payment shall include a “catch up” payment of accrued but unpaid
Salary Continuation payments. 

(c)“Health Care Continuation” means that if the Participant is participating in
the Company’s group health plan immediately prior to the Termination Date, then
subject to timely election and eligibility for benefits under the law known as
COBRA, and any law that is the successor to COBRA, the Company shall continue to
pay the employer portion of the Participant’s health benefits until the earlier
of the end of the Medical Period and the date the Participant becomes
re-employed or otherwise ineligible for COBRA.  With respect to a Participant
who is employed outside of the United States, such Participant will be eligible
to continue to receive medical and dental insurance coverage during the Medical
Period at the same level of coverage as on the date of the Participant’s
termination of employment, to the extent available under the plans and
consistent with applicable law. 

Each Participant shall be required to notify the Company immediately if the
Participant becomes covered by a group health plan of a subsequent employer.  No
Participant shall be entitled to receive cash or other consideration in lieu of
coverage, except as determined by the Administrator.  At the end of the Medical
Period, the Participant shall no longer have a right to receive contributions
towards continued health plan coverage,

7

 

--------------------------------------------------------------------------------

 

which shall be continued only to the extent required by applicable law and only
to the extent that Participant continues to timely pay the full amount required
for continuation of health plan coverage.

3.2.Termination in Connection with a Change in Control.

(a)Subject to the remaining provisions of this Plan, a Participant whose
employment is terminated by the Company without Cause, or who resigns for Good
Reason, within three months prior to a Change in Control or within twelve months
following a Change in Control shall be entitled to Benefits equal to (x) an
amount equal to the Participant’s Base Salary as of the Termination Date for the
Base Period described below, based upon the Participant’s Class on the
Termination Date, plus (y) an amount equal to the Participant’s Target Bonus for
the fiscal year in which the termination occurs as of the Termination Date
multiplied by the number set forth below under Bonus Amount, based upon the
Participant’s Class on the Termination Date, plus (z) an amount equal to the
Participant’s Medical Benefits for the Medical Period described below, based
upon the Participant’s Class on the Termination Date.  

 

Class

Base Period

Bonus Amount

Medical Period

Class 1

24 months

2

24 months

Class 2

18 months

1.5

18 months

Class 3

12 months

1

12 months

(b)Except as otherwise required pursuant to Section 3.5, any payments of
Benefits under this Section 3.2 shall be paid in a single lump sum, less
applicable payroll or other taxes required to be withheld.  The Benefits shall
be paid as soon as practicable after the Participant executes the Separation and
General Release Agreement and the period during which the Separation and General
Release Agreement may be revoked expires, but in no event later than March 15 of
the year following the year in which the termination occurs.

3.3.Conditions and Limitations on Benefits.  Any payments of Benefits are
specifically conditioned upon the following:

(a)The Participant must sign and not later revoke a Separation and General
Release Agreement. Under no circumstances will any Benefits be provided to a
Participant who elects not to sign, or who revokes, a Separation and General
Release Agreement. Each Participant is encouraged to review the Separation and
General Release Agreement with his or her personal attorney at his or her own
expense, if he or she so desires.

(b)An executed non-competition, non-solicitation, confidential information and
proprietary rights agreement in the form provided by the Company is a condition
to eligibility for benefits under this Plan. Under no circumstances shall any
employee be entitled to participate in this Plan without an executed
non-competition, non-solicitation, confidential information and proprietary
rights agreement in a form acceptable to the Company, as determined by the
Administrator. The Participant must comply with any

8

 

--------------------------------------------------------------------------------

 

non-competition, non-solicitation, confidential information and proprietary
rights, or similar restrictive covenants contained in any agreement to which the
Participant is a party. If the Participant violates any such agreement, the
Company shall have no further obligation to provide any Benefits, and may in its
discretion bring suit against the Participant to recover Benefits previously
paid.

(c)The Participant must not have engaged in conduct that would have constituted
Cause for dismissal. If the Participant is terminated for a reason other than
Cause, and the Company subsequently discovers that the Participant engaged in
conduct that would have constituted Cause, the Company shall have no further
obligation to provide any Benefits, and may in its discretion bring suit against
the Participant to recover Benefits previously paid, and the difference between
the premiums actually paid for Medical Benefits and the premiums that would have
been required for the same coverage under COBRA.

3.4.Payment of Severance Benefits upon Participant’s Death. If a Participant
dies after the Termination Date and after executing the Separation and General
Release Agreement, but before Severance Benefits are paid, any remaining
Severance Benefits will be paid to the Participant’s estate in a lump sum within
90 days after the Participant’s death.

3.5.Compliance with Section 409A. It is the intent of the Company that all
amounts payable to a Participant pursuant to this Plan, including without
limitation amounts payable under this Section 3, be paid in a manner that
satisfies the requirements of Section 409A, to the extent applicable, and to the
maximum extent possible this Plan shall be so interpreted. Without limiting the
foregoing:

(a)Each installment of Severance Benefits paid pursuant to Section 3.1 shall
constitute a separate “payment” for purposes of Section 409A. For purposes of
this Agreement, the term “Section 409A Payment” shall mean: (i) each Severance
Benefit that is paid after the later of March 15 of the calendar year following
the year in which the Termination Date occurs or the fifteenth day of the third
month following the end of the Company’s fiscal year in which the Termination
Date occurs, but only to the extent that such Severance Benefit, when added to
the sum of all Severance Benefits paid after such date, exceeds two times the
lesser of the Participant’s Base Salary at the end of the year preceding the
year in which the Termination Date occurs or the dollar limitation in effect
under Section 401(a)(17) of the Internal Revenue Code in the year in which the
Termination Date occurs, and (ii) any other payment that the Administrator
determines in good faith constitutes a payment of deferred compensation subject
to Section 409A.

(b)If a Participant is a “specified employee” as defined in Section 409A at the
time of the Participant’s termination of employment, then no Section 409A
Payments shall be paid to the Participant until the first business day that is
more than six months following the Termination Date, and all Section 409A
Payments that would otherwise have been paid prior to such date shall be paid on
such date, without interest, in a lump sum.

9

 

--------------------------------------------------------------------------------

 

(c)No Section 409A Payment shall be paid at a time other than the time specified
herein, whether by amendment to the Agreement or otherwise, and no amount shall
be paid in substitution for any Section 409A Payment if such amount is paid at a
different time than the Section 409A Payment would have been paid, except as
permitted by Section 409A. Without limiting the generality of the foregoing, if
any Participant becomes entitled to Severance Benefits pursuant to Section 3.2
by reason of a termination occurring after a Change in Control that does not
constitute a “change in control event” with respect to such Participant as
defined in Section 409A, then a portion of the Severance Benefit payable under
Section 3.2 equal to the sum of all Section 409A Payments that the Participant
would have received under Section 3.1 if he or she had been terminated more than
three months prior to a Change in Control shall be paid in installments at the
same times that such Section 409A Payments would have been paid.

(d)If any termination of employment occurs that does not constitute a separation
from service as defined in Section 409A, then any Section 409A Payment that
becomes payable by reason of such Termination shall not be paid until the
Participant incurs a separation from service as defined in Section 409A.

3.6. Reduction of Payments to Comply with Section 280G.

(a)Anything in this Plan to the contrary notwithstanding, in the event that the
amount of the Severance Benefits, and any additional compensation, payment or
distribution by the Company to or for the benefit of Participant, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Total Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

(i)If the total Severance Benefits, reduced by the sum of (1) the Excise Tax (as
defined below) and (2) the total of the Federal, state, and local income and
employment taxes payable by Participant on the amount of the Total Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, Participant shall be entitled to
the full benefits payable under this Plan.

(ii)If the Threshold Amount is less than (x) the Total Severance Payments, but
greater than (y) the Total Severance Payments reduced by the sum of (1) the
Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes on the amount of the Total Severance Payments which are in
excess of the Threshold Amount, then the Total Severance Payments shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Total Severance Payments shall not exceed the Threshold Amount.  In such event,
the Total Severance Payments shall be reduced in the following order:  (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits.  To the extent any payment is to be made over time

10

 

--------------------------------------------------------------------------------

 

(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

(b)For the purposes of this Section 3.6, “Threshold Amount” shall mean three
times the Participant’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by the Participant with respect to such
excise tax.

(c)The determination as to which of the alternative provisions of this Section
3.6 shall apply shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations to both the Company and Participant within 15 business
days of the Termination Date, or at such earlier time as is reasonably requested
by the Company.  For purposes of determining which of the alternative provisions
of this Section 3.6 shall apply, Participant shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Participant’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and Participant.

3.7.Withholding. The Company will withhold from all Severance Benefits all
required federal, state, local and other taxes and any other payroll deductions
required.

4.Administration.

The Administrator has the sole and unlimited discretion to interpret the terms
of the Plan, to adopt such rules and procedures as it may determine to be
appropriate for the administration of the Plan, and to make all determinations
about eligibility and payment of benefits. All decisions of the Administrator,
any action taken by the Administrator with respect to the Plan and within the
powers granted to the Administrator under the Plan, and any interpretation by
the Administrator of any term or condition of the Plan, are conclusive and
binding on all persons, and will be given the maximum possible deference allowed
by law. The Administrator may delegate and reallocate any authority and
responsibility with respect to the Plan. The authority of the Administrator may
also be exercised in routine and administrative matters by the Company’s Chief
People Officer, or persons acting under his or her authority.

5.Amendment or Termination.

The Company reserves the right, in its sole and unlimited discretion, to amend
or terminate the Plan at any time by action of the Committee or the Board,
without prior notice to any Participant; provided, however, that no such
amendment or termination shall materially adversely affect the interests or
rights of any Participant whose Termination Date has occurred prior to any such
amendment or termination of the Plan; and provided further that in the event of
a termination or amendment of the Plan, if any Participant is terminated after
the date of

11

 

--------------------------------------------------------------------------------

 

amendment or termination of the Plan, but prior to the date on which the
Participant’s employment agreement would have expired had it not been
terminated, the Participant shall be entitled to (i) the same Benefits the
Participant would have received under the terms of such employment agreement had
it not been terminated, or (ii) the Benefits to which the Participant would be
entitled under this Plan, whichever is the greater benefit to the Participant.

6.Claims Procedure.

6.1.Notice of Claim. Any person who believes that he or she is entitled to any
payment under the Plan (“Applicant”) may submit a claim in writing to the
Company’s human resources department. If a claim is denied in whole or in part,
the Company shall furnish the Applicant within 90 days after receipt of such
claim with a written notice which specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 6, including the Applicant’s right to
file suit in accordance with Section 6.4 if the claim is denied following
review. The 90-day period for responding to a claim may be extended by up to an
additional 90 days if the Applicant is given, by the end of the initial 90-day
period, a written notice of the extension, including an explanation of the
reason for the extension and an estimate of when the claim will be resolved.

6.2.Review of Decision. If within 60 days after receipt of a notice of denial
pursuant to Section 6.1, the Applicant so requests in writing, the Committee
shall review such decision. The Committee’s decision on review shall be in
writing, and shall include specific reasons for the decision, written in a
manner calculated to be understood by the Applicant, and shall include specific
references to the pertinent provisions of the Plan on which the decision is
based, and shall explain the Applicant’s right to file suit in accordance with
Section 6.4. It shall be delivered to the Applicant within 60 days after the
request for review is received, unless extraordinary circumstances require a
longer period, in which event the 60-day period may be extended by up to an
additional 60 days if the Applicant is given, by the end of the initial 60-day
period, a written notice of the extension, including an explanation of the
reason for the extension and an estimate of when the appeal will be resolved.

6.3.Construction. The provisions of this Section 6 are intended to comply with
the requirements of ERISA Section 503 and the regulations issued thereunder, and
shall be so construed. In accordance with such regulations, each Applicant shall
be entitled, upon written request and without charge, to review and receive
copies of all material relevant to his or her claim within the meaning of
Department of Labor Regulations 29 C.F.R. Section 2560.503-1(m)(8), and to be
represented by a qualified representative.

6.4.Process for Appeal. In further consideration of being permitted to
participate in the Plan, each Participant agrees on behalf of himself, and all
other persons claiming through him, that he will not commence any action at law
or equity (including without limitation any action under ERISA Section 502), or
any proceeding before any administrative agency, for payment of any benefit
under this Plan without first filing a written claim for such benefit and
appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any

12

 

--------------------------------------------------------------------------------

 

event will not commence any such action more than one hundred eighty (180) days
after the appeal is denied in accordance with subsection 6.2.

7.Inalienability.

In no event may any Participant sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan and any attempt to do so shall
be null and void. At no time will any such right or interest be subject to the
claims of creditors or liable to attachment, execution or other legal process.

8.Recovery of Payments Made by Mistake.

A Participant shall be required to return to the Company any Severance Benefit,
or portion thereof, paid by a mistake of fact or law.

9.No Enlargement of Employment Rights.

Neither the establishment or maintenance of the Plan, the payment of any amount
hereunder by the Company nor any action of the Company shall confer upon any
individual any right to continue as an employee of the Company or any Subsidiary
thereof or as a Participant under this Plan nor any right or interest in the
Plan other than as provided in the Plan.

10.Mitigation and Offset

10.1A Participant who becomes entitled to receive Severance Benefits pursuant to
Section 3.1 shall, as a condition to his or her continued eligibility for
Severance Benefits, use reasonable best efforts to seek other employment and to
take other reasonable actions to mitigate the amounts payable under Section 3.1
hereof. If the Participant obtains other employment during the Base Period, the
Company shall have the right to offset against the Severance Benefits the amount
earned by the Participant from another employer during the Base Period. For
purposes of this Section 10.1, the Participant shall inform the Company
regarding his or her employment status following termination and during the Base
Period. The Company shall have the right to withhold Severance Benefits if the
Participant fails to periodically certify his or her employment status in
accordance with procedures established by the Company, or to recover any
Severance Benefits to a Participant who fails to advise the Company of other
employment. If a Participant receiving Health Care Continuation Benefits under
Section 3.1 obtains other employment and is eligible for medical coverage
through such employment, the subsidized portion of Health Care Continuation
shall terminate regardless of whether the Participant continues to be eligible
for COBRA coverage, and the Participant shall thereafter be required to pay the
full COBRA premium.

10.2The mitigation and offset provisions of Section 10.1 shall not apply to a
Participant who becomes entitled to receive Severance Benefits pursuant to
Section 3.2 by reason of a termination occurring in within three months prior or
12 months following a Change in Control. Such Participants shall not be required
to mitigate damages or to offset Severance Benefits. Nothing contained herein
shall be construed to preclude the Company from discontinuing Health Care
Continuation to a Participant who has obtained other medical

13

 

--------------------------------------------------------------------------------

 

coverage in accordance with COBRA, on behalf of an Executive who has obtained
other employment.

10.Governing Law.

The parties to this Plan acknowledge and agree that this Plan and the parties’
rights and obligations hereunder shall be construed, interpreted, administered
and enforced in accordance with ERISA, and to the extent applicable and not
pre-empted by Federal law, in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the Commonwealth of Massachusetts’s conflict of
law principles.

11.Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

12.Assignment.

The Company may assign its rights under the Plan to any successor in interest,
whether by merger, consolidation, sale of assets, or otherwise. The Plan shall
be binding whether it is between the Company and Participant or any successor or
assignee of the Company or affiliate thereof and Participant.

13.Unfunded.  

The Plan is intended to create an unfunded compensation arrangement.  Nothing
contained in the Plan, and no action taken pursuant to the Plan, shall create or
be construed to create a trust of any kind.  A Participant’s right to receive
the Benefits shall be no greater than the right of an unsecured general creditor
of the Company.  All Benefits shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such awards.  There shall not vest
in any Participant or beneficiary any right, title, or interest in and to any
specific assets of the Company.  

14.Statement of ERISA Rights.  

As an employee eligible to participate in the Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA).  

14.1Receive Information About Your Plan and Benefit.

ERISA provides that all plan participants shall be entitled to:

(i)Examine, without charge, at the Administrator’s office and at other specified
locations, such as worksites, all documents governing the plan, and (if
applicable) a copy of the latest annual report (Form 5500 Series) filed by the
plan with the U. S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

14

 

--------------------------------------------------------------------------------

 

(ii)Obtain, upon written request to the Administrator, copies of documents
governing the operation of the plan, and (if applicable) copies of the latest
annual report (Form 5500 Series) and updated summary plan description.  The
Administrator may make a reasonable charge for the copies.

(iii)Receive a summary of the plan’s annual financial report (if applicable).

14.2Actions by Plan Fiduciaries.  

No one, including your employer, or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.

14.3Enforce Your Rights.

If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.  

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.  If you have a claim for benefits that is denied
or ignored, in whole or in part, you may file suit in a state of Federal
court.  If it should happen that you are discriminated against for asserting
your rights, you may seek assistance from the U. S. Department of Labor, or you
may file suit in a Federal court.  The court will decide who should pay court
costs and legal fees.  If you are successful the court may order the person you
have sued to pay these costs and fees.  If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

14.4Assistance with Your Questions.  

If you have any questions about your plan, you should contact the
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents form the
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration.  U. S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D. C. 20210.  You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration at 800.998.7542.




15

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, TripAdvisor, Inc., by its duly authorized officer, has
executed the Plan on the date indicated below.

 

 

 

TRIPADVISOR LLC

 

 

 

 

 

 

By:

/s/ Seth J. Kalvert

 

 

Name:

Seth J. Kalvert

 

 

Title:

SVP, General Counsel and Secretary

 

 

 




16

 

--------------------------------------------------------------------------------

 

MISCELLANEOUS INFORMATION

 

1.

PLAN NAME:

 

TripAdvisor, Inc. Executive Severance Plan

2.

EMPLOYER (PLAN SPONSOR):

 

TripAdvisor, Inc.

 

400 First Ave.

 

Needham, MA 02494

 

(781) 800-5800

3.

EMPLOYER IDENTIFICATION NUMBER:  XX-XXXXXXX

4.

PLAN NUMBER:  5XX

5.

PLAN YEAR:  Calendar year, January 1 – December 31

6.

PLAN ADMINISTRATOR AND AGENT FOR SERVICE OF LEGAL PROCESS:

 

Chief People Officer

 

TripAdvisor, Inc.

 

400 First Ave

 

Needham, Massachusetts  02494

 

(781) 800-5800

7.

TYPE OF PLAN:

 

The Plan is an employee welfare benefit plan under ERISA offering severance
benefits.

 

17

 